Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the Terminal Disclaimer filed on 31 May, 2022.

Examiner’s Comment
Claims 1-20 are allowed.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:

The prior art neither teaches nor suggests all the features recited in claims 1, 10 and 15. When considering the limitations as recited in the entirety of said claims the prior art neither teaches nor suggests all of the limitations in the manner disclosed by Applicant. 

The closest relevant prior art includes:
Brenner et al (US 2009/0076821) teaches: 
“[0031] An example embodiment provides functions and delivery of phonetic data to a device or application in order to facilitate a variety of ASR and TTS features. These functions can be used in conjunction with various devices, as mentioned by way of example above, and a media database. In an example embodiment, the media database can be accessed remotely for systems with online access or via a local database (e.g., an embedded local database) for non-persistently connected devices. Thus, for example, the local database may be provided in a hard disk drive (HDD) of a portable playback device. In an example embodiment, additional secure content and data may be embedded in a local hard disk drive or in an online repository that can be accessed via the appropriate voice commands along with a Digital Rights Management (DRM) action. For example, a user may verbally request to purchase a track for which access may then be unlocked. The license key and/or the actual track may then be locally unlocked, streamed to the user, downloaded to the user's device or the like.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.R/		               Examiner, Art Unit 2459             

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459